Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.DE102016114265.4, filed on 08/02/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2019 is being considered by the examiner.
Drawings
The drawing submitted on 01/29/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 9, line 2, recites “a term with lexical ambiguity” which lacks antecedent base based on the terminology recited in the claim 1. Appropriate correction is required. For examination purpose “a term with lexical ambiguity” is interpreted as “the term with lexical ambiguity”.
The claim 10 line 3, recites “a terminology database” which lacks antecedent base based on the terminology recited in the claim 1. Appropriate correction is required. For examination purpose “a terminology database” is interpreted as “the terminology database”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recitation is same but a broader of claim 1, recitation of lines 7-13 and thus failed to further limit the subject matter of the claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al.(US 2011/0046940 A1).

Regarding Claim 1, Tanaka et al. teach:  A method for at least partially automatically transferring a source language word sequence composed in a source language into a target language word sequence in a target language with corresponding substantive content, the method comprising ([0010] In the machine translation device according to the present invention, the machine translation portion may include: a machine translation unit that repeats processing of machine translating the translation object document in the ith language into an (i+1)th language, starting from the translation object document in the first language that has been accepted by the translation object document accepting portion; a translation result document accumulating unit that accumulates a translation result document that is a document resulting from machine translation performed by the machine translation unit; a translation pair acquisition unit that acquires a translation pair that is a pair formed by a word included in a translation object document and a word included in a translation result document resulting from machine translating the translation object document by the machine translation unit and that have parallel-translation relation; a replacement pair identification unit that identifies a replacement pair that is a pair formed by a replacement object word that is a word in a target language included in, among translation pairs acquired by the translation pair acquisition unit, a translation pair not included in the multilingual parallel translation information selected by the multilingual parallel translation information selecting portion, and a replacement result word that is a word in the target language included in multilingual parallel translation information that includes a word in a source language included in said translation pair and that has been selected by the multilingual parallel translation information selecting portion; and a translation result document modification unit that generates a modified translation result document that is a document in which, among words included in the translation result document accumulated by the translation result document accumulating unit, the replacement object word included in the replacement pair identified by the replacement pair identification unit has been replaced by the replacement result word included in said replacement pair, the machine translation unit may perform machine translation by using the modified translation result document generated by the translation result document modification unit as the translation object document, and the output portion may output the modified translation result document in the Nth language that has been generated by the translation result document modification unit.): entering the source language word sequence (a translation object document) composed in the source language ([0023] The translation object document accepting portion 11 accepts a translation object document that is a document in the first language that is to be translated. The translation object document may be a document including, for example, a single sentence or multiple sentences, or a part of a sentence (for example, a phrase or the like). [0024] For example, the translation object document accepting portion 11 may accept a translation object document that has been input from an input device (for example, a keyboard, a mouse, or a touch panel), receive a translation object document transmitted via a wired or wireless communications line, or accept a translation object document read from a specific recording medium (for example, an optical disk, a magnetic disk, or a semiconductor memory). [0035] In addition, it is preferable that, for words having parallel-translation relation, one or more words in a target language are associated with a word in a source language in the bilingual dictionary.); analyzing  the source language word sequence  and identifying one or more terms (words) with lexical ambiguity (multiple replacement result words that may correspond to the same replacement object word)  in the source language word sequence  by comparing with a terminology database (bilingual dictionary) comprising terms (words) with lexical ambiguity in the source language which are assigned a plurality of term identifiers (adding a flag or the like to the words corresponding two or more replacement pairs corresponding multiple replacement results words) depending on their number of meanings (context) ([0038] The translation pair acquisition unit 24 acquires a translation pair. Here, a translation pair is a pair formed by a word included in a translation object document and a word included in a translation result document resulting from machine translation performed for that translation object document by the machine translation unit 21. The words forming a pair that are included in the translation pair is a pair of words having parallel-translation relation. The translation pair acquisition unit 24 may acquire a translation pair from the machine translation unit 21, or may acquire a translation pair by using a bilingual dictionary stored in the bilingual dictionary storage unit 23. Ordinarily, during machine translation, the machine translation unit 21 is able to identify a word in the source language word and a word in the target language resulting from translation of that source language word. On the other hand, when a translation pair cannot be acquired from the machine translation unit 21, the translation pair acquisition unit 24 acquires a translation pair by using a bilingual dictionary, as in the latter case. [0041] In addition, in the case of acquiring only a translation pair belonging to a specific part of speech, the translation pair acquisition unit 24 may, for example, analyze the part of speech of each word by performing morphological analysis or the like for the translation object document, and perform the processing of acquiring a translation pair only for the words belonging to the specific part of speech by using the results of that analysis. The methods for analyzing the part of speech of each word, including, for example, morphological analysis, are known, and therefore, the detailed description thereof has been omitted. [0045] The translation pair acquisition unit 24 may temporarily store the acquired translation pair in a recording medium (not shown), or may be configured to be able to identify a translation pair by adding a flag or the like to the words corresponding to the acquired translation pair in the information included in the bilingual dictionary stored in the bilingual dictionary storage unit 23. Thus, there is no limitation with respect to the method for indicating a translation pair, as long as the translation pair can be identified.  [0046] In the latter case, two or more replacement pairs may be identified, or only a single replacement pair selected from those two or more replacement pairs may be identified. This embodiment describes the case where the replacement pair identification unit 25 identifies only a single replacement pair. [0047] The following describes a method by which the replacement pair identification unit 25 identifies only a single replacement pair selected from two or more replacement pairs.  [0051] When there are multiple replacement result words that may correspond to the same replacement object word, the replacement pair identification unit 25 may use the context information of a sentence before the translation object document or the entire document to identify a replacement pair that is closer to that context. For example, a context indicating which replacement result word has replaced the replacement object word can be acquired by using information that has been stored in advance in a recording medium (not shown) and that includes a translation object document that was input in the past by the same user and the replacement pair used in association with each other. The context of the entire document can also be acquired by using the theme of the entire document that is stored in advance in a recording medium (not shown). [0061] Of the multilingual parallel translation information storage portion 12, the recording medium in which translation result documents are accumulated by the translation result document accumulating unit 22, the bilingual dictionary storage unit 23, and the recording medium in which other various pieces of information are stored, any two or more storage portions or recording media may be implemented with the same recording medium, or may be implemented with separate recording media. In the former case, the area in which the multilingual parallel translation information is stored serves as the multilingual parallel translation information storage portion 12, and the area in which the bilingual dictionary is stored serves as the bilingual dictionary storage unit 23, for example.); selecting a term identifier (a replacement pair out of two or more replacement pair that is closer to the context) depending on context of the source language word sequence  composed in the source language; selecting a term (a replacement pair including the selected word) in the target language corresponding to the selected term identifier; translating terms with lexical ambiguity (multiple replacement result words ) in the source language word sequence into the target language ([0044] Specifically, if a target language word resulting from machine translating a given source language word by the machine translation unit 21 is included in a translation result document, then the translation pair acquisition unit 24 may acquire a translation pair including, as a pair, the source language word and a target language word resulting from machine translation of that source language word. [0045] The translation pair acquisition unit 24 may temporarily store the acquired translation pair in a recording medium (not shown), or may be configured to be able to identify a translation pair by adding a flag or the like to the words corresponding to the acquired translation pair in the information included in the bilingual dictionary stored in the bilingual dictionary storage unit 23. Thus, there is no limitation with respect to the method for indicating a translation pair, as long as the translation pair can be identified.  [0051] When there are multiple replacement result words that may correspond to the same replacement object word, the replacement pair identification unit 25 may use the context information of a sentence before the translation object document or the entire document to identify a replacement pair that is closer to that context. For example, a context indicating which replacement result word has replaced the replacement object word can be acquired by using information that has been stored in advance in a recording medium (not shown) and that includes a translation object document that was input in the past by the same user and the replacement pair used in association with each other. The context of the entire document can also be acquired by using the theme of the entire document that is stored in advance in a recording medium (not shown). In this case, for example, information including a word and a theme in association with each other may be used to select a word corresponding to the theme of the document, and a replacement pair including the selected word can be identified. For example, when the theme of the document is "economy", the word " (ginko)" (which means "bank" (place where money is kept)) may be selected as a replacement result word from the replacement result word candidates: the words " (dote)" (which means "bank (embankment)") and " (ginko)". In this case, for example, the theme "nature" corresponds to the word " (dote)", and the theme "economy" corresponds to the word " (ginko)". [0055] The replacement pair identification unit 25 may temporarily store the identified replacement pair in a recording medium (not shown), or may be configured to be able to identify a replacement pair by adding a flag or the like to the words corresponding to the identified replacement pair in other information. Thus, there is no limitation with respect to the method for indicating a replacement pair, as long as the replacement pair can be identified.  [0056] The translation result document modification unit 26 generates a modified translation result document from the translation result documents accumulated by the translation result document accumulating unit 22. That is, the translation result document modification unit 26 generates a modified translation result document that is a document in which a replacement object word that is included in the words included in the translation result document and that is included in a replacement pair identified by the replacement pair identification unit 25 has been replaced by the replacement result word included in that replacement pair. When there are two or more replacement pairs including the same replacement object word, the translation result document modification unit 26 may select one of the two or more replacement pairs, and generate a modified translation result document by using the selected replacement pair.); outputting  the target language word sequence in the target language ([0059] The output portion 15 outputs a document in the Nth language resulting from machine translation performed by the machine translation portion 14. More specifically, the output portion 15 outputs a modified translation result document in the Nth language generated by the translation result document modification unit 26. [0060] Here, this output may be, for example, output to a display device (for example, a CRT, a liquid crystal display, or the like), transmission to a specific device via a communications line, printing using a printer, audio output using a speaker, accumulation in a recording medium, or transfer to another component. The output portion 15 may or may not include a device for performing output (for example, a display device or a printer). The output portion 15 may be implemented with hardware, or may be implemented with software such as a driver for driving the above-mentioned devices.).

Regarding Claim 12, Tanaka et al. teach: A data processing system for automatically transferring a source language word sequence composed in a source language into a target language word sequence in a target language with corresponding substantive content, the data processing system comprising ([0010] In the machine translation device according to the present invention, the machine translation portion may include: a machine translation unit that repeats processing of machine translating the translation object document in the ith language into an (i+1)th language, starting from the translation object document in the first language that has been accepted by the translation object document accepting portion; a translation result document accumulating unit that accumulates a translation result document that is a document resulting from machine translation performed by the machine translation unit; a translation pair acquisition unit that acquires a translation pair that is a pair formed by a word included in a translation object document and a word included in a translation result document resulting from machine translating the translation object document by the machine translation unit and that have parallel-translation relation; a replacement pair identification unit that identifies a replacement pair that is a pair formed by a replacement object word that is a word in a target language included in, among translation pairs acquired by the translation pair acquisition unit, a translation pair not included in the multilingual parallel translation information selected by the multilingual parallel translation information selecting portion, and a replacement result word that is a word in the target language included in multilingual parallel translation information that includes a word in a source language included in said translation pair and that has been selected by the multilingual parallel translation information selecting portion; and a translation result document modification unit that generates a modified translation result document that is a document in which, among words included in the translation result document accumulated by the translation result document accumulating unit, the replacement object word included in the replacement pair identified by the replacement pair identification unit has been replaced by the replacement result word included in said replacement pair, the machine translation unit may perform machine translation by using the modified translation result document generated by the translation result document modification unit as the translation object document, and the output portion may output the modified translation result document in the Nth language that has been generated by the translation result document modification unit.): an entering device (Fig.1, machine translation device 1) configured to enter the source language word sequence composed in the source language([0023] The translation object document accepting portion 11 accepts a translation object document that is a document in the first language that is to be translated. The translation object document may be a document including, for example, a single sentence or multiple sentences, or a part of a sentence (for example, a phrase or the like). [0024] For example, the translation object document accepting portion 11 may accept a translation object document that has been input from an input device (for example, a keyboard, a mouse, or a touch panel), receive a translation object document transmitted via a wired or wireless communications line, or accept a translation object document read from a specific recording medium (for example, an optical disk, a magnetic disk, or a semiconductor memory). [0035] In addition, it is preferable that, for words having parallel-translation relation, one or more words in a target language are associated with a word in a source language in the bilingual dictionary.);  a memory device (Fig.1, storage unit 23 or machine translation device 1) configured to store a terminology database (bilingual dictionary) that comprises terms (words) with lexical ambiguity (multiple replacement result words that may correspond to the same replacement object word) in the source language to which a plurality of term identifiers (adding a flag or the like to the words corresponding two or more replacement pairs corresponding multiple replacement results words) are assigned depending on their number of meanings(context); a processing device (machine translation unit 21) configured to analyze the entered word sequence and identify one or more terms (words) with lexical ambiguity  in the source language word sequence in a comparison with the identified terms with lexical ambiguity in the terminology database; wherein the processing device  is configured to select the term identifier (a replacement pair out of two or more replacement pair that is closer to the context)  depending on a context of the source language word sequence composed in the source language,  wherein the processing device  is configured to select a term(a replacement pair including the selected word)  in the target language corresponding to the selected term identifier, and wherein the processing device  is configured to translate the terms with lexical ambiguity in the word sequence  into the target language ([0038] The translation pair acquisition unit 24 acquires a translation pair. Here, a translation pair is a pair formed by a word included in a translation object document and a word included in a translation result document resulting from machine translation performed for that translation object document by the machine translation unit 21. The words forming a pair that are included in the translation pair is a pair of words having parallel-translation relation. The translation pair acquisition unit 24 may acquire a translation pair from the machine translation unit 21, or may acquire a translation pair by using a bilingual dictionary stored in the bilingual dictionary storage unit 23. Ordinarily, during machine translation, the machine translation unit 21 is able to identify a word in the source language word and a word in the target language resulting from translation of that source language word. On the other hand, when a translation pair cannot be acquired from the machine translation unit 21, the translation pair acquisition unit 24 acquires a translation pair by using a bilingual dictionary, as in the latter case. [0041] In addition, in the case of acquiring only a translation pair belonging to a specific part of speech, the translation pair acquisition unit 24 may, for example, analyze the part of speech of each word by performing morphological analysis or the like for the translation object document, and perform the processing of acquiring a translation pair only for the words belonging to the specific part of speech by using the results of that analysis. The methods for analyzing the part of speech of each word, including, for example, morphological analysis, are known, and therefore, the detailed description thereof has been omitted. [0044] Specifically, if a target language word resulting from machine translating a given source language word by the machine translation unit 21 is included in a translation result document, then the translation pair acquisition unit 24 may acquire a translation pair including, as a pair, the source language word and a target language word resulting from machine translation of that source language word. [0045] The translation pair acquisition unit 24 may temporarily store the acquired translation pair in a recording medium (not shown), or may be configured to be able to identify a translation pair by adding a flag or the like to the words corresponding to the acquired translation pair in the information included in the bilingual dictionary stored in the bilingual dictionary storage unit 23. Thus, there is no limitation with respect to the method for indicating a translation pair, as long as the translation pair can be identified. [0046] In the latter case, two or more replacement pairs may be identified, or only a single replacement pair selected from those two or more replacement pairs may be identified. This embodiment describes the case where the replacement pair identification unit 25 identifies only a single replacement pair. [0047] The following describes a method by which the replacement pair identification unit 25 identifies only a single replacement pair selected from two or more replacement pairs. [0051] When there are multiple replacement result words that may correspond to the same replacement object word, the replacement pair identification unit 25 may use the context information of a sentence before the translation object document or the entire document to identify a replacement pair that is closer to that context. For example, a context indicating which replacement result word has replaced the replacement object word can be acquired by using information that has been stored in advance in a recording medium (not shown) and that includes a translation object document that was input in the past by the same user and the replacement pair used in association with each other. [0056] When there are two or more replacement pairs including the same replacement object word, the translation result document modification unit 26 may select one of the two or more replacement pairs, and generate a modified translation result document by using the selected replacement pair.) ; and an output device configured to output the target language word sequence in the target language([0059] The output portion 15 outputs a document in the Nth language resulting from machine translation performed by the machine translation portion 14. More specifically, the output portion 15 outputs a modified translation result document in the Nth language generated by the translation result document modification unit 26.).

Regarding Claims 2 and 13, Tanaka et al. teach:  The method of claim 1, the source language word sequence  composed in the source language and the target language word sequence in the target language are saved as separate electronic documents ([0044] When a word having parallel-translation relation with the source language word included in the translation object document cannot be found in the translation result document during acquisition of a translation pair using the bilingual dictionary, the translation pair acquisition unit 24 may identify a word having parallel-translation relation with the source language word of the translation result document by using a result obtained by machine translating that source language word by the machine translation unit 21. Specifically, if a target language word resulting from machine translating a given source language word by the machine translation unit 21 is included in a translation result document, then the translation pair acquisition unit 24 may acquire a translation pair including, as a pair, the source language word and a target language word resulting from machine translation of that source language word. 
[0045] The translation pair acquisition unit 24 may temporarily store the acquired translation pair in a recording medium (not shown), or may be configured to be able to identify a translation pair by adding a flag or the like to the words corresponding to the acquired translation pair in the information included in the bilingual dictionary stored in the bilingual dictionary storage unit 23. Thus, there is no limitation with respect to the method for indicating a translation pair, as long as the translation pair can be identified.).

Regarding Claims 3 and 14s, Tanaka et al. teach:  The method according of claim 2, the respective term identifier is assigned as a machine-readable label to the identified term composed in the source language with lexical ambiguity ([0044] When a word having parallel-translation relation with the source language word included in the translation object document cannot be found in the translation result document during acquisition of a translation pair using the bilingual dictionary, the translation pair acquisition unit 24 may identify a word having parallel-translation relation with the source language word of the translation result document by using a result obtained by machine translating that source language word by the machine translation unit 21. [0045] The translation pair acquisition unit 24 may temporarily store the acquired translation pair in a recording medium (not shown), or may be configured to be able to identify a translation pair by adding a flag or the like to the words corresponding to the acquired translation pair in the information included in the bilingual dictionary stored in the bilingual dictionary storage unit 23.) .

Regarding Claims 4 and 15, Tanaka et al. teach:  The method according of claim 3, wherein  the respective term identifier is assigned as a machine-readable label to the identified term selected in the source language as a translation of the identified term with lexical ambiguity ([0044] When a word having parallel-translation relation with the source language word included in the translation object document cannot be found in the translation result document during acquisition of a translation pair using the bilingual dictionary, the translation pair acquisition unit 24 may identify a word having parallel-translation relation with the source language word of the translation result document by using a result obtained by machine translating that source language word by the machine translation unit 21. [0045] The translation pair acquisition unit 24 may temporarily store the acquired translation pair in a recording medium (not shown), or may be configured to be able to identify a translation pair by adding a flag or the like to the words corresponding to the acquired translation pair in the information included in the bilingual dictionary stored in the bilingual dictionary storage unit 23.).

Regarding Claims 5 and 16, Tanaka et al. teach:  The method of claim 4, the respective label is embedded  in the saved electronic document as a logical link (identify a translation pair by adding a flag or the like to the words) to the  identified term with lexical ambiguity that is saved in the terminology database ([0034] The phrase "associating words in two languages" means that one word in a given language and another word in a different language can each be acquired from the other word. Accordingly, the bilingual dictionary may include information including a word in a given language and a word in a different language as a set, or may be information linking a word in a given language to a word in a different language. In the latter case, the bilingual dictionary may be, for example, information associating pointers or addresses indicating the locations where a word in a given language and a word in a different language are stored. [0044] When a word having parallel-translation relation with the source language word included in the translation object document cannot be found in the translation result document during acquisition of a translation pair using the bilingual dictionary, the translation pair acquisition unit 24 may identify a word having parallel-translation relation with the source language word of the translation result document by using a result obtained by machine translating that source language word by the machine translation unit 21. [0045] The translation pair acquisition unit 24 may temporarily store the acquired translation pair in a recording medium (not shown), or may be configured to be able to identify a translation pair by adding a flag or the like to the words corresponding to the acquired translation pair in the information included in the bilingual dictionary stored in the bilingual dictionary storage unit 23.).

Regarding Claims 6 and 17, Tanaka et al. teach: The method according of claim 5, the respective label is shown or hidden within the saved electronic document using a filter function (identify a translation pair by adding a flag or the like to the words) ([0034] The phrase "associating words in two languages" means that one word in a given language and another word in a different language can each be acquired from the other word. Accordingly, the bilingual dictionary may include information including a word in a given language and a word in a different language as a set, or may be information linking a word in a given language to a word in a different language. In the latter case, the bilingual dictionary may be, for example, information associating pointers or addresses indicating the locations where a word in a given language and a word in a different language are stored. [0040] When the translation pair acquisition unit 24 acquires a translation pair including a word in the source language that is included in the selected multilingual parallel translation information, the translation pair acquisition unit 24 may, for example, acquire translation pairs in the above-described manner, then determining whether the source language word included in each of the acquired translation pairs is included in the selected multilingual parallel translation information, and leaving those translation pairs that include a source language word included in the selected multilingual parallel translation information, while discarding (determining as not being a translation pair) those translation pairs that include a source language word that is not included in the selected multilingual parallel translation information. [0044] When a word having parallel-translation relation with the source language word included in the translation object document cannot be found in the translation result document during acquisition of a translation pair using the bilingual dictionary, the translation pair acquisition unit 24 may identify a word having parallel-translation relation with the source language word of the translation result document by using a result obtained by machine translating that source language word by the machine translation unit 21. [0045] The translation pair acquisition unit 24 may temporarily store the acquired translation pair in a recording medium (not shown), or may be configured to be able to identify a translation pair by adding a flag or the like to the words corresponding to the acquired translation pair in the information included in the bilingual dictionary stored in the bilingual dictionary storage unit 23.).

Regarding Claims 7 and 18, Tanaka et al. teach: The method according of claim 6, the saved electronic document is converted into different file formats for subsequent further processing; and wherein the labels assigned to the respective term with lexical ambiguity are retained([0044] When a word having parallel-translation relation with the source language word included in the translation object document cannot be found in the translation result document during acquisition of a translation pair using the bilingual dictionary, the translation pair acquisition unit 24 may identify a word having parallel-translation relation with the source language word of the translation result document by using a result obtained by machine translating that source language word by the machine translation unit 21. [0045] The translation pair acquisition unit 24 may temporarily store the acquired translation pair in a recording medium (not shown), or may be configured to be able to identify a translation pair by adding a flag or the like to the words corresponding to the acquired translation pair in the information included in the bilingual dictionary stored in the bilingual dictionary storage unit 23.).

Regarding Claims 8 and 19, Tanaka et al. teach: The method of claim 7, wherein at least one key word is saved to determine the context of the word sequence composed in the source language ([0051] When there are multiple replacement result words that may correspond to the same replacement object word, the replacement pair identification unit 25 may use the context information of a sentence before the translation object document or the entire document to identify a replacement pair that is closer to that context. For example, a context indicating which replacement result word has replaced the replacement object word can be acquired by using information that has been stored in advance in a recording medium (not shown) and that includes a translation object document that was input in the past by the same user and the replacement pair used in association with each other. The context of the entire document can also be acquired by using the theme of the entire document that is stored in advance in a recording medium (not shown). In this case, for example, information including a word and a theme in association with each other may be used to select a word corresponding to the theme of the document, and a replacement pair including the selected word can be identified. For example, when the theme of the document is "economy", the word " (ginko)" (which means "bank" (place where money is kept)) may be selected as a replacement result word from the replacement result word candidates: the words " (dote)" (which means "bank (embankment)") and " (ginko)". In this case, for example, the theme "nature" corresponds to the word " (dote)", and the theme "economy" corresponds to the word " (ginko)". [0055] The replacement pair identification unit 25 may temporarily store the identified replacement pair in a recording medium (not shown), or may be configured to be able to identify a replacement pair by adding a flag or the like to the words corresponding to the identified replacement pair in other information. Thus, there is no limitation with respect to the method for indicating a replacement pair, as long as the replacement pair can be identified.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. in view of Fleizach et al. (US 2013/0238339A1).

Regarding Claims 9 and 20, Tanaka et al. teach:  The method of claim 7 or system of claim 20, manually identifying a term with lexical ambiguity within the word sequence ([0025] There is no limitation with respect to the method for generating this multilingual parallel translation information. For example, the multilingual parallel translation information may be generated manually or mechanically. [0028] The multilingual parallel translation information selecting portion 13 may temporarily store the selected multilingual parallel translation information in a recording medium (not shown), or may be configured to be able to identify the selected multilingual parallel translation information by adding a flag or the like to selected ones of the multilingual parallel translation information stored in the multilingual parallel translation information storage portion 12.)
Tanaka et al. however do not specifically teach “a request for manually assigning the label is output responsive to identifying a term with lexical ambiguity within the word sequence”
Fleizach et al. teach: output a request or a request for manually assigning the label is output responsive to identifying a term with lexical ambiguity within the word sequence ([0030] For purposes of this disclosure, language ambiguity exists if it is determined that a portion of text 128 may be converted to speech using multiple languages available for text-to-speech conversion. Since each language corresponds to a particular language synthesizer, language ambiguity exists when it is determined that multiple language synthesizers are available for converting the same portion of text to speech. The portion of text 128 that may cause a language ambiguity situation may be the entire text 128 or a subset of text 128 such as one or more characters within text 128, one or more words within text 128, one or more sentences within text 128, and the like. [0031] For example, in one embodiment, heuristics subsystem 104 may determine, based upon analysis performed by heuristics subsystem 104, that for a set of words within text 128, either an English language synthesizer or a French language synthesizer may be used to convert the words to speech. Since more than one language is a candidate for converting the same portion of text to speech, heuristics subsystem 104 may determine that a language ambiguity exists for these set of words. [0036] In the case where a language ambiguity is detected, heuristics subsystem 104 may cause information to be displayed to the user to resolve the ambiguity. The user may be prompted to select a particular language for performing text-to-speech conversion from among the multiple languages causing the language ambiguity. For example, if the language ambiguity is between languages English and French, in one embodiment, a menu may be displayed to the user identifying English and French as candidate languages and allowing the user to select one of the two languages for performing text-to-speech conversion.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Tanaka et al. to include the teaching of Fleizach et al. above in order to resolve language ambiguity for  set of words in a text.

Regarding Claim 10, Tanaka et al. teach: The method of claim 9, wherein the identified terms with lexical ambiguity in the source language are compared with a terminology database comprising terms of lexical ambiguity in the target language([0051] When there are multiple replacement result words that may correspond to the same replacement object word, the replacement pair identification unit 25 may use the context information of a sentence before the translation object document or the entire document to identify a replacement pair that is closer to that context. For example, a context indicating which replacement result word has replaced the replacement object word can be acquired by using information that has been stored in advance in a recording medium (not shown) and that includes a translation object document that was input in the past by the same user and the replacement pair used in association with each other. The context of the entire document can also be acquired by using the theme of the entire document that is stored in advance in a recording medium (not shown). In this case, for example, information including a word and a theme in association with each other may be used to select a word corresponding to the theme of the document, and a replacement pair including the selected word can be identified. For example, when the theme of the document is "economy", the word " (ginko)" (which means "bank" (place where money is kept)) may be selected as a replacement result word from the replacement result word candidates: the words " (dote)" (which means "bank (embankment)") and " (ginko)". In this case, for example, the theme "nature" corresponds to the word " (dote)", and the theme "economy" corresponds to the word " (ginko)". [0056] The translation result document modification unit 26 generates a modified translation result document from the translation result documents accumulated by the translation result document accumulating unit 22. That is, the translation result document modification unit 26 generates a modified translation result document that is a document in which a replacement object word that is included in the words included in the translation result document and that is included in a replacement pair identified by the replacement pair identification unit 25 has been replaced by the replacement result word included in that replacement pair. When there are two or more replacement pairs including the same replacement object word, the translation result document modification unit 26 may select one of the two or more replacement pairs, and generate a modified translation result document by using the selected replacement pair.).

Regarding Claim 11, Tanaka et al. teach:  The method according to claim 10, characterized in that a term identifier is assigned to a term with lexical ambiguity in the source language if the corresponding one in the target language is a term with lexical ambiguity ([0025] Thus, the multilingual parallel translation information includes a word in the first language, a word in the second language, . . . , a word in the (N-1)th language, and a word in the Nth language that are synonymous words. The multilingual parallel translation information may be information including, for example, the Japanese word " (sora)", the English word "sky", and the German word "Himmel". [0035] In addition, it is preferable that, for words having parallel-translation relation, one or more words in a target language are associated with a word in a source language in the bilingual dictionary. That is, the bilingual dictionary may include, for example, a set including the word " (sora)" in Japanese, which is a source language, and the words "sky, air, heaven" in English, which is a target language.  [0046] In addition, the case where the replacement pair can be identified includes cases where only a single replacement pair can be identified, and where two or more replacement pairs can be identified. In the latter case, two or more replacement pairs may be identified, or only a single replacement pair selected from those two or more replacement pairs may be identified. [0051] When there are multiple replacement result words that may correspond to the same replacement object word, the replacement pair identification unit 25 may use the context information of a sentence before the translation object document or the entire document to identify a replacement pair that is closer to that context. In this case, for example, information including a word and a theme in association with each other may be used to select a word corresponding to the theme of the document, and a replacement pair including the selected word can be identified. For example, when the theme of the document is "economy", the word " (ginko)" (which means "bank" (place where money is kept)) may be selected as a replacement result word from the replacement result word candidates: the words " (dote)" (which means "bank (embankment)") and " (ginko)". In this case, for example, the theme "nature" corresponds to the word " (dote)", and the theme "economy" corresponds to the word " (ginko)". [0056] When there are two or more replacement pairs including the same replacement object word, the translation result document modification unit 26 may select one of the two or more replacement pairs, and generate a modified translation result document by using the selected replacement pair.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Etzioni et al.(US 2009/0132233 A1) teach: A translation graph is created using a plurality of reference sources that include translations between a plurality of different languages. Each entry in a source is used to create a wordsense entry, and each new word in a source is used to create a wordnode entry. A pair of wordnode and wordsense entries corresponds to a translation. In addition, a probability is determined for each wordsense entry and is decreased for each translation entry that includes more than a predefined number of translations into the same language. Bilingual translation entries are removed if subsumed by a multilingual translation entry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656